COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Edward Moers and Daniel Moers v. Harris County Appraisal District,
                          Chief Appraiser of Harris County Appraisal, Jim Robinson, and Harris
                          County Appraisal Review Board

Appellate case number:    01-13-00549-CV

Trial court case number: 2009-55877

Trial court:              165th District Court of Harris County

       It is ordered that Appellants’ Motion for En Banc Reconsideration is denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the En Banc Court*


Date: September 3, 2015



*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.